            Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 1 of 25



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SOLTA MEDICAL, INC.

                Plaintiff,
       v.                                         Civil Action No. ____________

LUMENIS, INC. AND                                 JURY TRIAL DEMANDED
LUMENIS, LTD.

                Defendants.



                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Solta Medical, Inc. (“Solta” or “Plaintiff”), by its undersigned attorneys, brings

this action against Defendants Lumenis, Inc. and Lumenis, Ltd. (collectively, “Lumenis”) as

follows:



                                  NATURE OF THE ACTION

       1.       This is a civil action for infringement of U.S. Patent Nos. RE42,594 (“the ‘594

Patent”) and RE43,881 (“the ‘881 Patent”). True and correct copies of the ‘594 and ‘881 Patents

(collectively, the “Asserted Patents”) are attached hereto as Exhibits 1 and 2, respectively.

                                         THE PARTIES

       2.       Solta is a Delaware corporation with its principal place of business at

25881 Industrial Blvd., Hayward, CA 94545.

       3.       Upon information and belief, Lumenis, Inc. is a Massachusetts corporation,

having a place of business at 2077 Gateway Place, Suite 300, San Jose, CA 95110. Upon

information and belief, Lumenis, Inc. is a subsidiary of Lumenis, Ltd.



                                                 1
               Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 2 of 25



          4.       Upon information and belief, Lumenis, Ltd. is an Israeli corporation, having a

place of business at Yokneam Industrial Park, Hakidma 6, P.O.B. # 240, Yokneam 2069204,

Israel.

                                   JURISDICTION AND VENUE

          5.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and 1338(a).

          6.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b) because

Lumenis, Inc. is incorporated in Massachusetts. Venue is further proper against Lumenis, Ltd., a

foreign corporation, in any judicial district that has personal jurisdiction, including this judicial

district. Venue is further proper because Lumenis has committed acts of patent infringement

complained of herein in this judicial district.

          7.       This Court has personal jurisdiction over Lumenis, Inc. because Lumenis, Inc. is

incorporated in Massachusetts. Moreover, Lumenis regularly conducts business in this district.

Upon information and belief, Lumenis has purposefully availed itself of the privilege of

conducting activities within this forum. Lumenis’ activities in this forum are continuous and

systematic and give rise to the liabilities sued upon herein. More specifically, upon information

and belief, Lumenis’ activities in this forum have included, inter alia, selling and offering to sell

infringing products in this forum, and marketing and advertising infringing products in this

forum. Upon information and behalf, Lumenis does extensive business within the State of

Massachusetts and earns substantial amounts of revenue through its contacts with the forum.

These activities far exceed the minimum requisite contacts.




                                                   2
            Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 3 of 25



                           SOLTA’S PATENTED INNOVATIONS

       8.       Solta is a pioneer in the aesthetics industry. In particular, Solta has developed

sophisticated technologies in simple, elegant designs, that provide true aesthetic and therapeutic

benefits.

       9.       Solta’s skincare solutions provide benefits for every age and every layer of skin.

For example, Solta’s Fraxel® and Clear + Brilliant® laser treatments can help prevent the visible

signs of aging and address the overall effects time and the environment can have on your skin.

       10.      The Asserted Patents relate to various innovations by Solta in laser treatment

technologies.

       11.      The ‘594 Patent, titled “Tissue Cooling Rod for Laser Surgery,” was duly and

legally issued on August 2, 2011, to inventors Nikolai Tankovich and Eugene Baranov. Solta is

the owner of all rights, title, and interest pertaining to the ‘594 Patent, including the right to

recover damages for infringement thereof. Upon information and belief, the ‘594 Patent expired

October 16, 2018.

       12.      The ‘594 Patent, in general, relates to a “laser treatment device and process with

controlled cooling. The device contains a cooling element with high heat conduction properties,

which is transparent to the laser beam. A surface of the cooling element is held in contact with

the tissue being treated while at least one other surface of the cooling element is cooled by the

evaporation of a cryogenic fluid. The cooling is coordinated with the application of the laser

beam so as to control the temperatures of all affected layers of tissues.         In a preferred

embodiment useful for removal of wrinkles and spider veins, the cooling element is a sapphire

plate. A cryogenic spray cools the top surface of the plate and the bottom surface of the plate is

in contact with the skin. In preferred embodiments the wavelength of the laser beam is chosen so



                                                3
           Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 4 of 25



that absorption in targeted tissue is low enough so that substantial absorption occurs throughout

the targeted tissue.” Ex. 1 at Abstract.

       13.     The ‘881 Patent, titled “Tissue Cooling Rod for Laser Surgery,” was duly and

legally issued on August 2, 2011, to inventors Nikolai Tankovich and Eugene Baranov. Solta is

the owner of all rights, title, and interest pertaining to the ‘881 Patent, including the right to

recover damages for infringement thereof. The ‘881 Patent is a continuation of the ‘594 Patent.

Upon information and belief, the ‘881 Patent expired October 16, 2018.

       14.     The ‘881 Patent, in general, relates to a “laser treatment device and process with

controlled cooling. The device contains a cooling element with high heat conduction properties,

which is transparent to the laser beam. A surface of the cooling element is held in contact with

the tissue being treated while at least one other surface of the cooling element is cooled by the

evaporation of a cryogenic fluid. The cooling is coordinated with the application of the laser

beam so as to control the temperatures of all affected layers of tissues.         In a preferred

embodiment useful for removal of wrinkles and spider veins, the cooling element is a sapphire

plate. A cryogenic spray cools the top surface of the plate and the bottom surface of the plate is

in contact with the skin. In preferred embodiments the wavelength of the laser beam is chosen so

that absorption in targeted tissue is low enough so that substantial absorption occurs throughout

the targeted tissue.” Ex. 2 at Abstract.

                                 LUMENIS’ INFRINGEMENT

M22TM

       15.     Upon information and belief, Lumenis has offered the M22 since at least as early

as 2011.

       16.     An image of M22 from the M22 website is reproduced below:



                                                4
          Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 5 of 25




       17.    The M22 website describes the M22 as follows: “M22™ is a modular multi-

application platform for the treatment of over 30 skin conditions and hair removal.

Used by physicians around the world, M22™ enables you to treat a vast variety of patients and

conditions with excellent outcomes.” https://lumenis.com/aesthetics/products/m22/.

       18.    Upon information and belief, the M22 is designed to work with the ResurFX™

module.

       19.    An image of ResurFX™ module from the M22 website is reproduced below:




                                              5
          Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 6 of 25




       20.     According to the M22 website, “The ResurFX™ module of M22™ is the only

true fractional non-ablative technology. One pass is all it takes.    Unlike other fractional

technologies, ResurFX™ needs only one pass to be effective, saving you time and protecting the

patient’s skin. ResurFX™ uses a 1565 nm fiber laser and a very advanced scanner, which

enables you to choose from more than 600 combinations of shape, size and density for optimal

treatment.” https://lumenis.com/aesthetics/products/m22/resurfx/.

       21.     According to the M22 website, “The ResurFX™ module has a state-of-the-art

CoolScan™ scanner for non-sequential scanning. The patent pending algorithm places each

fractional spot in a controlled manner to protect the tissue from heat accumulation and

overheating. This ability is unique to the ResurFX™ 1565nm fiber laser. The ResurFX™

handpiece is equipped with continuous contact cooling, to increase patient comfort during

treatment.” https://lumenis.com/aesthetics/products/m22/resurfx/.

       22.     Upon information and belief, the ResurFX™ module permits varying levels of

depth penetration in the skin tissue.


                                               6
          Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 7 of 25



        23.    Upon information and belief, M22 is used by placing the ResurFX™ module

against the skin.



AcuPulseTM

        24.    Upon information and belief, Lumenis launched the AcuPulseTM CO2 laser in

2009.

        25.    An image of AcuPulse from the AcuPulse website is reproduced below:




        26.    According to the AcuPulse website: “AcuPulse™ is a complete ablative laser

resurfacing workstation, featuring state of the art technology for all aesthetic resurfacing needs.”

https://lumenis.com/aesthetics/products/acupulse/.



                                                 7
          Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 8 of 25



        27.    Upon information and belief, the AcuPulse is designed to work with the

AcuScan120™ Fractional Scanner. https://lumenis.com/aesthetics/products/acupulse/.

        28.    An image of AcuScan120™ Fractional Scanner from the AcuPulse website is

reproduced below:




        29.    According to the AcuPulse website: “When ablation depth is equal, more energy

means more excess heat in the tissue. SuperPulse™ technology enables the deepest penetration

with the lowest energy. This reduces patient discomfort, downtime and thermal damages.”

https://lumenis.com/aesthetics/products/acupulse/technology/.

        30.    Upon information and belief, AcuPulse is used by placing the AcuScan120™

Fractional Scanner against the skin.



UltraPulse®

        31.    Upon information and belief, Lumenis launched the UltraPulse® CO2 laser in

2008.

        32.    An image of UltraPulse from the UltraPulse website is reproduced below:




                                               8
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 9 of 25




       33.     According to the UltraPulse website: “UltraPulse® can penetrate deeper than any

aesthetic ablative CO2 laser. Combined with great versatility, this makes UltraPulse® perfect for

both     everyday      procedures       and     the     thick     and     complex       lesions.”

https://lumenis.com/aesthetics/products/ultrapulse/.

       34.     Upon information and belief, the UltraPulse is designed to work with the

DeepFX™, ActiveFX™, and/or TotalFX™ handpieces.




                                                9
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 10 of 25




                      (https://lumenis.com/aesthetics/products/ultrapulse/)

       35.     According to the UltraPulse website: “The UltraPulse® laser boasts the Gold

Standard UltraPulse® technology, enabling the deepest and safest impact, as well as a full range

of advanced capabilities for fractional and full resurfacing, at an unparalleled range of depths.”

https://lumenis.com/aesthetics/products/ultrapulse/technology/.

       36.     According to the UltraPulse website: “When ablation depth is equal, more energy

means more excess heat in the tissue. UltraPulse® technology enables the deepest penetration

with the lowest energy. This reduces patient discomfort, downtime and thermal damage.”

https://lumenis.com/aesthetics/products/ultrapulse/technology/.

       37.     Upon information and belief, AcuPulse is used by placing the DeepFX™,

ActiveFX™, or TotalFX™ handpiece against the skin.


                                               10
           Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 11 of 25



                               FIRST CAUSE OF ACTION
                       INFRINGEMENT OF U.S. PATENT NO. RE42,594
                                   (35 U.S.C. § 271(a))

          38.    Plaintiff incorporates the foregoing allegations as if fully realleged and restated

herein.

          39.    Upon information and belief, the ‘594 Patent was valid and enforceable until it

expired.

          40.    Upon information and belief, in violation of 35 U.S.C. § 271(a), Lumenis has

directly infringed the ‘594 Patent, either literally and/or under the doctrine of equivalents, by

using the M22, AcuPulse, and UltraPulse devices in the United States to meet the limitations of

one or more claims of the ‘594 Patent.

          41.    Exemplary independent Claim 29 of the ‘594 Patent recites the following:

          A method of treating skin tissue, comprising:

          [1] generating laser light at a wavelength that in skin tissue is primarily absorbed
          by water;

          [2] transmitting the laser light through a transparent material contained in a hand-
          held unit, placing the hand-held unit in contact with skin tissue; and

          [3] converting the laser light from a beam to an irradiation pattern such that a
          portion of the laser light irradiates and damages a first tissue portion, a second
          portion of the laser light substantially simultaneously irradiates and damages a
          second tissue portion, and a portion of tissue between the first and second tissue
          portions is undamaged by the laser light.

          42.    Upon information and belief, Lumenis practiced the claimed method at least when

it used and/or tested the M22, AcuPulse, and UltraPulse devices.

          43.    For example, M22 was and is used for treating skin tissue. The M22 generates

laser light at a wavelength of 1565 nm that in skin tissue is primarily absorbed by water.




                                                  11
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 12 of 25




                      (https://lumenis.com/aesthetics/products/m22/resurfx/)

       44.     The M22 transmits the laser light through a transparent material contained in a

hand-held unit (e.g., ResurFX™ module), placing the hand-held unit in contact with skin tissue.




                      (https://lumenis.com/aesthetics/products/m22/resurfx/)

       45.     Moreover, the M22 converts the laser light from a beam to an irradiation pattern

such that a portion of the laser light irradiates and damages (e.g., ablates) a first tissue portion, a

second portion of the laser light substantially simultaneously irradiates and damages (e.g.,

ablates) a second tissue portion, and a portion of tissue between the first and second tissue

portions is undamaged by the laser light (e.g., the laser is tunable to provide a variety of precise

patterns within the skin tissue to address specific issues, where the patterns leave portions of the

skin undamaged).




                      (https://lumenis.com/aesthetics/products/m22/resurfx/)


                                                  12
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 13 of 25



       46.    For example, AcuPulse was and is used for treating skin tissue. The AcuPulse

generates CO2 laser light at a wavelength that in skin tissue is primarily absorbed by water. The

AcuPulse transmits the laser light through a transparent material contained in a hand-held unit

(e.g., AcuScan120™ Fractional Scanner), placing the hand-held unit in contact with skin tissue.




                      (https://lumenis.com/aesthetics/products/acupulse/)



                                               13
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 14 of 25



       47.     Moreover, the AcuPulse converts the laser light from a beam to an irradiation

pattern such that a portion of the laser light irradiates and damages (e.g., ablates) a first tissue

portion, a second portion of the laser light substantially simultaneously irradiates and damages

(e.g., ablates) a second tissue portion, and a portion of tissue between the first and second tissue

portions is undamaged by the laser light (e.g., the laser is tunable to provide precise fractional

scanning of the skin tissue to address specific issues).




                    (https://lumenis.com/aesthetics/products/acupulse/technology/)

       48.     For example, UltraPulse was and is used for treating skin tissue. The UltraPulse

generates CO2 laser light at a wavelength that in skin tissue is primarily absorbed by water. The

UltraPulse transmits the laser light through a transparent material contained in a hand-held unit

(e.g., DeepFX™, ActiveFX™, or TotalFX™ handpieces), placing the hand-held unit in contact

with skin tissue.

                                                 14
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 15 of 25




                       (https://lumenis.com/aesthetics/products/ultrapulse/)

       49.     Moreover, the UltraPulse converts the laser light from a beam to an irradiation

pattern such that a portion of the laser light irradiates and damages (e.g., ablates) a first tissue

portion, a second portion of the laser light substantially simultaneously irradiates and damages

(e.g., ablates) a second tissue portion, and a portion of tissue between the first and second tissue

portions is undamaged by the laser light (e.g., the laser is tunable to provide precise patterns

within the skin tissue to address specific issues, where the patterns leave portions of the skin

undamaged).




                                                15
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 16 of 25




                      (https://lumenis.com/aesthetics/products/ultrapulse/)

        50.    Plaintiff gave Lumenis notice of its infringement at least by providing a letter

identifying the ‘594 Patent and offering a license on or about July 14, 2016.

        51.    Upon information and belief, Lumenis’ infringement of the ‘594 Patent has been

willful. Despite notice of Lumenis’ infringement more than two years ago, Lumenis continued

to infringe.

        52.    Plaintiff has been damaged by Lumenis’ infringement of the ‘594 Patent.

Plaintiff is entitled to money damages in an amount adequate to compensate it for Lumenis’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Lumenis, together with interest and costs as fixed by the Court.




                                                16
           Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 17 of 25



                            SECOND CAUSE OF ACTION
                INDIRECT INFRINGEMENT OF U.S. PATENT NO. RE42,594
                                (35 U.S.C. § 271(b))

          53.   Plaintiff incorporates the foregoing allegations as if fully realleged and restated

herein.

          54.   Lumenis has indirectly infringed the ‘594 Patent in violation of 35 U.S.C.

§ 271(b) by actively inducing infringement of the ‘594 Patent.

          55.   Lumenis, with knowledge that the M22, AcuPulse, and UltraPulse devices

infringe the ‘594 Patent, has induced others, including its customers, to directly infringe the ‘594

Patent by instructing them to use the M22, AcuPulse, and UltraPulse devices in an infringing

manner. At the latest, Lumenis became aware of the ‘594 Patent and its infringement when it

was provided a letter in July 2016, yet Lumenis continued to actively and knowingly induce

others to directly infringe the ‘594 Patent.

          56.   Despite knowledge that the M22, AcuPulse, and UltraPulse devices infringe the

‘594 Patent, Lumenis continued to take numerous active steps to encourage and aid and abet its

customers’ direct infringement of the ‘594 Patent.        These active steps include, inter alia,

directing and/or encouraging customers to use M22, AcuPulse, and UltraPulse; advertising the

availability of the M22, AcuPulse, and UltraPulse for purchase; advertising infringing uses

and/or instructing how to engage in infringing uses of the M22, AcuPulse, and UltraPulse

devices (e.g., on websites, product manuals, and other media); and demonstrating and

recommending infringing configurations and uses. Lumenis undertook these activities with

knowledge of the ‘594 patent and had a specific intent to infringe that patent.




                                                17
           Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 18 of 25



          57.   Plaintiff has been injured and damaged monetarily and otherwise by Lumenis’

indirect infringement of the ‘594 Patent in violation of 35 U.S.C. § 271(b). Lumenis is therefore

liable to Plaintiff for the damages suffered by it.

          58.   Lumenis’ indirect infringement with knowledge that the M22, AcuPulse, and

UltraPulse devices infringe the ‘594 Patent was willful, entitling Plaintiff to increased damages

under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action under

35 U.S.C. § 285.

          59.   By this action, Plaintiff seeks recovery of their damages pursuant to 35 U.S.C.

§ 284, including, without limitation, lost profits and a reasonable royalty.

                              THIRD CAUSE OF ACTION
                      INFRINGEMENT OF U.S. PATENT NO. RE43,881
                                  (35 U.S.C. § 271(a))

          60.   Plaintiff incorporates the foregoing allegations as if fully realleged and restated

herein.

          61.   Upon information and belief, the ‘881 Patent was valid and enforceable until it

expired.

          62.   Upon information and belief, in violation of 35 U.S.C. § 271(a), Lumenis has

directly infringed the ‘881 Patent, either literally and/or under the doctrine of equivalents, by

using the M22, AcuPulse, and UltraPulse devices in the United States to meet the limitations of

one or more claims of the ‘881 Patent.




                                                  18
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 19 of 25



       63.     Exemplary independent Claim 29 of the ‘881 Patent recites the following:

       A method of treating skin tissue, comprising:

       [1] generating laser light at a wavelength that in skin tissue is primarily absorbed
       by water;

       [2] transmitting the laser light through a transparent material contained in a hand-
       held unit;

       [3] placing the hand-held unit in contact with skin tissue; and

       [4] converting the laser light from a beam to an irradiation pattern such that a
       portion of the laser light irradiates and damages a first tissue portion, a second
       portion of the laser light irradiates and damages a second tissue portion, and a
       portion of tissue between the first and second tissue portions is undamaged by the
       laser light.

       64.     Upon information and belief, Lumenis practiced the claimed method at least when

it used and/or tested the M22, AcuPulse, and UltraPulse devices.

       65.     For example, M22 was and is used for treating skin tissue. The M22 generates

laser light at wavelengths of 1565 nm that in skin tissue is primarily absorbed by water. The

M22 transmits the laser light through a transparent material contained in a hand-held unit (e.g.,

ResurFX™ module). The M22 hand-held unit is placed in contact with skin tissue. Moreover,

the M22 converts the laser light from a beam to an irradiation pattern such that a portion of the

laser light irradiates and damages (e.g., ablates) a first tissue portion, a second portion of the

laser light substantially simultaneously irradiates and damages (e.g., ablates) a second tissue

portion, and a portion of tissue between the first and second tissue portions is undamaged by the

laser light (e.g., the laser is tunable to provide a variety of precise patterns within the skin tissue

to address specific issues, where the patterns leave portions of the skin undamaged).




                                                  19
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 20 of 25




                      (https://lumenis.com/aesthetics/products/m22/resurfx/)

       66.     For example, AcuPulse was and is used for treating skin tissue. The AcuPulse

generates CO2 laser light at a wavelength that in skin tissue is primarily absorbed by water. The

AcuPulse transmits the laser light through a transparent material contained in a hand-held unit

(e.g., AcuScan120™ Fractional Scanner). The AcuPulse hand-held unit is placed in contact with

skin tissue. Moreover, the AcuPulse converts the laser light from a beam to an irradiation pattern

such that a portion of the laser light irradiates and damages (e.g., ablates) a first tissue portion, a

second portion of the laser light substantially simultaneously irradiates and damages (e.g.,

ablates) a second tissue portion, and a portion of tissue between the first and second tissue

portions is undamaged by the laser light (e.g., the laser is tunable to provide precise fractional

scanning of the skin tissue to address specific issues).




                                                  20
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 21 of 25




                  (https://lumenis.com/aesthetics/products/acupulse/technology/)

       67.     For example, UltraPulse was and is used for treating skin tissue. The UltraPulse

generates CO2 laser light at a wavelength that in skin tissue is primarily absorbed by water. The

UltraPulse transmits the laser light through a transparent material contained in a hand-held unit

(e.g., DeepFX™, ActiveFX™, or TotalFX™ handpieces). The UltraPulse hand-held unit is

placed in contact with skin tissue. Moreover, the UltraPulse converts the laser light from a beam

to an irradiation pattern such that a portion of the laser light irradiates and damages (e.g., ablates)

a first tissue portion, a second portion of the laser light substantially simultaneously irradiates

and damages (e.g., ablates) a second tissue portion, and a portion of tissue between the first and

second tissue portions is undamaged by the laser light (e.g., the laser is tunable to provide precise

patterns within the skin tissue to address specific issues, where the patterns leave portions of the

skin undamaged).

                                                  21
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 22 of 25




                      (https://lumenis.com/aesthetics/products/ultrapulse/)

        68.    Plaintiff gave Lumenis notice of its infringement at least by providing a letter

identifying the ‘881 Patent and offering a license on or about July 14, 2016.

        69.    Upon information and belief, Lumenis’ infringement of the ‘881 Patent has been

willful. Despite notice of Lumenis’ infringement more than two years ago, Lumenis continued

to infringe.

        70.    Plaintiff has been damaged by Lumenis’ infringement of the ‘881 Patent.

Plaintiff is entitled to money damages in an amount adequate to compensate it for Lumenis’

infringement, but in no event less than a reasonable royalty for the use made of the invention by

Lumenis, together with interest and costs as fixed by the Court.




                                                22
           Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 23 of 25



                            FOURTH CAUSE OF ACTION
                INDIRECT INFRINGEMENT OF U.S. PATENT NO. RE43,881
                                (35 U.S.C. § 271(b))

          71.   Plaintiff incorporates the foregoing allegations as if fully realleged and restated

herein.

          72.   Lumenis has indirectly infringed the ‘881 Patent in violation of 35 U.S.C.

§ 271(b) by actively inducing infringement of the ‘881 Patent.

          73.   Lumenis, with knowledge that the M22, AcuPulse, and UltraPulse devices

infringe the ‘881 Patent, has induced others, including its customers, to directly infringe the ‘881

Patent by instructing them to use the M22, AcuPulse, and UltraPulse devices in an infringing

manner. At the latest, Lumenis became aware of the ‘881 Patent and its infringement when it

was provided a letter in July 2016, yet Lumenis continued to actively and knowingly induce

others to directly infringe the ‘881 Patent.

          74.   Despite knowledge that the M22, AcuPulse, and UltraPulse devices infringe the

‘881 Patent, Lumenis continued to take numerous active steps to encourage and aid and abet its

customers’ direct infringement of the ‘881 Patent.        These active steps include, inter alia,

directing and/or encouraging customers to use M22, AcuPulse, and UltraPulse; advertising the

availability of the M22, AcuPulse, and UltraPulse for purchase; advertising infringing uses

and/or instructing how to engage in infringing uses of the M22, AcuPulse, and UltraPulse

devices (e.g., on websites, product manuals, and other media); and demonstrating and

recommending infringing configurations and uses. Lumenis undertook these activities with

knowledge of the ‘881 patent and had a specific intent to infringe that patent.




                                                23
         Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 24 of 25



       75.     Plaintiff has been injured and damaged monetarily and otherwise by Lumenis’

indirect infringement of the ‘881 Patent in violation of 35 U.S.C. § 271(b). Lumenis is therefore

liable to Plaintiff for the damages suffered by it.

       76.     Lumenis’ indirect infringement with knowledge that the M22, AcuPulse, and

UltraPulse devices infringe the ‘881 Patent was willful, entitling Plaintiff to increased damages

under 35 U.S.C. § 284 and to attorneys’ fees and costs incurred in prosecuting this action under

35 U.S.C. § 285.

       77.     By this action, Plaintiff seeks recovery of their damages pursuant to 35 U.S.C.

§ 284, including, without limitation, lost profits and a reasonable royalty.



                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests the following relief:

       a)      That this Court enter a judgment that Lumenis has directly infringed one or more

claims of the Asserted Patents;

       b)      That this Court enter a judgment that Lumenis has indirectly infringed one or

more claims of the Asserted Patents;

       c)      That this Court enter a judgment against Lumenis awarding damages to Plaintiff

for the direct and indirect infringement by Lumenis of the Asserted Patents;

       d)      That this Court assess pre-judgment and post-judgment interest and costs against

Lumenis, together with an award of such interest and costs, in accordance with 35 U.S.C. § 284;

       e)      That this Court declare this an exceptional case; and

       f)      That this Court grant Plaintiff such other and further relief as the Court may deem

just, proper, and equitable.



                                                  24
          Case 1:19-cv-11600-DJC Document 1 Filed 07/24/19 Page 25 of 25




                                        JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a jury trial

as to all matters so triable.



Dated: July 24, 2019                         Respectfully submitted,



                                             s / K. Nicole Clouse

                                             K. Nicole Clouse
                                             BBO#683177
                                             MCDERMOTT WILL & EMERY LLP
                                             28 State Street
                                             Suite 3400
                                             Boston, MA 02109-1775
                                             (617) 535-3841
                                             nclouse@mwe.com
                                             Attorneys for Plaintiff


Of Counsel:
Thomas P. Steindler (pro hac vice to be submitted)
Ian B. Brooks (pro hac vice to be submitted)
MCDERMOTT WILL & EMERY LLP
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001-1531
(202) 756-8000
tsteindler@mwe.com
ibrooks@mwe.com




                                                25
